Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. With respect to amended claim 35, Applicant argues that “the Smith reference …  does not provide any teaching or suggestion with respect to a signal indicative of a position and orientation of the coil, expressed with six degrees-of- freedom, as claimed” because the Examiner has cited Applicant’s disclosure for the rejection which is improper. This is not true. The Examiner had compared the Smith reference with Applicants disclosure regarding this limitation i.e. left portion of coil 350/370 and right portion of coil 350/370 as shown forms a structure to express six degree-of freedom, similar to that of Applicant’s fig. 7B (as described at ¶0030 for six degree-of-freedom sensor and at paragraph ¶0055-0056 (see below) discloses similar structure for six degree-of-freedom). Since both structure (i.e. Smith and Applicant’s) have same arrangement of the coil, the Examiner believes that structure of Smith reference (i.e. the coil 350/370 as shown at fig. 3) generates a signal indicative of a position and orientation of the coil, expressed with six degree-of-freedom. 
[0055] In either a single-conductor (sensor 28c, Figure 7B) or a multi-conductor embodiment (sensor 28b, Figure 7A), winding angles 01 and 02 may be varied in design and13 Docket No. OK-044305US/065513-001490manufacturing for a particular application. At least one winding angle in coil 52 should be substantially nonzero-i.e., large enough that the projected area of the coil in the magnetic field meaningfully changes as the sensor rolls, as discussed above. For example, one or both of winding angles 01, 02 may be between about 2 degrees and about 45 degrees, inclusive. Coil 52 may achieve maximum resolution for roll detection in an embodiment in which the sum of 01 and 02 is approximately 90 degrees such that the first and second coil portions 52a, 52b are wound substantially perpendicular to each other. However, in an embodiment, one or more other winding angles in coil 52 may be substantially zero. 01 and 02 may be congruent i.e., equal and opposed across line C-or incongruent. Furthermore, although first portion 52a and second portion 52b are shown as overlapping over most of their respective axial lengths, the amount of overlap may be varied as desired. In an embodiment, overlap may be eliminated such that portion 52a is axially adjacent to portion 52b. Portions 52a, 52b may be the same or different with respect to number of loops, axial length, and radial thickness (i.e., layers). In a multi- conductor embodiment, portions 52a, 52b may be the same or different with respect to conductor type, material or alloy type, thickness (wire gauge-AWG), and insulative coating type and thickness. 
[0056] It should be understood that many variations may be made to the illustrated embodiments of sensors 28a, 28b, and 28c and remain within the scope and spirit of the claims. More than two conductor portions may be used, and the winding angles of those conductor portions may be completely unique from one another or may be redundant (i.e., the sensor can include multiple winding segments, each with its own winding angle). Winding angles 0, 01, and 02 may be different from those explicitly set forth above. Further, coil 52 and coil portions 52a and 52b are not limited in number or pitch of loops insofar as the sensor maintains the features recited in the claims.
Regarding claim 43, Applicant appears to rely on “six degree-of-freedom” argument. The Examiner disagrees for the same reason as stated above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 35, 36 and 40-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith (US 2003/0114747 A1).
Regarding claim 35, Smith at fig. 3 discloses a medical device sensor assembly comprising:
a coil [coil 370 of antenna 350] extending along and disposed about an axis [horizontal axis, not shown], the coil comprising:
a first portion [left portion of 350] including at least one first loop about the full circumference of the axis, the at least one first loop defining a first winding angle [as shown]; and
a second portion [right portion of 350] including at least one second loop about the full circumference of the axis, the at least one second loop defining a second winding angle [as shown] that is different [opposed coil as shown, ¶0044] from the first winding angle, wherein:
[antenna 350] with the second portion;
at least one of the first winding angle and the second winding angle is nonzero [as shown] relative to a line [virtual vertical line] that is perpendicular to the axis [horizontal axis, not shown]; and
the coil is configured to transmit a signal to a magnetic position system [170 of fig. 1, ¶0026] responsive to an applied magnetic field [from tissue as an example, ¶0044, 120, see claim 60].
Regarding claim 36, Smith at fig. 3 discloses the medical device sensor assembly of claim 35, wherein the sum of the first winding angle and the second winding angle is in a range from 4 degrees to 90 degrees [as shown], wherein:
the signal is indicative of a position and orientation of the coil [¶0040, see “170 generates an image of the antenna, its position and its orientation”], expressed with six degrees-of-freedom [because left and right portions 350/370 are at angle and connected electrically];
Regarding claim 40, Smith at fig. 3 discloses medical device sensor assembly of claim 35, wherein at least a part of the first portion and at least a part of the second portion are axially adjacent to one another [as shown].
Regarding claim 41, Smith at fig. 3 discloses the medical device sensor assembly of claim 35, wherein the applied magnetic field is applied by a magnetic field generator [from 120 via subject, fig. 1 and ¶0025, see claim 60].
Regarding claim 42, Smith at fig. 3 discloses the medical device sensor assembly of claim 41, wherein
[170 of fig. 1] to determine the position and orientation of the coil [¶0040].
Regarding claim 43, Smith at fig. 1 and fig. 3 discloses the system, comprising:
a coil [coil 370 of antenna 350] extending along and disposed about an axis, the coil comprising:
a first portion [left portion of 350] including at least one first loop about the full circumference of the axis, the at least one first loop defining a first winding angle [as shown]; and
a second portion [right portion of 350] including at least one second loop about the full circumference of the axis, the at least one second loop defining a second winding angle [as shown] that is different [opposed coil as shown, ¶0044] from the first winding angle, wherein:
the first portion is electrically coupled [antenna 350] with the second portion;
at least one of the first winding angle and the second winding angle is nonzero [as shown] relative to a line [virtual vertical line] that is perpendicular to the axis [horizontal line passing 360, not shown]; and
the coil is configured to produce a signal responsive to an applied magnetic field [from tissue as an example, ¶0044, 120, claim 60] indicative of at least a roll of the coil about the axis [¶0040, see “170 generates an image of the antenna, its position and its orientation”]; and
[170 of fig. 1, ¶0026] configured to determine the roll of the coil about the axis, based on the signal [because left and right portions of 350 are at angle and connected electrically].

Allowable Subject Matter
Claim 38 is allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that meets the limitations of claim 38 calling for a medical device sensor assembly comprises at least a part of the first portion overlaps at least a part of the second portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



February 18, 2022